Order entered July 13, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00446-CV

     RANA SHIPPING TRANSPORT, INDUSTRY, ET AL., Appellants

                                          V.

                      DAVEY & BROGAN, P.C., Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17955

                                      ORDER

      Before the Court is appellants’ July 11, 2022 motion for an extension of time
to file their brief on the merits.       Appellants attempted to file their brief
electronically. By notice dated July 12, the Court notified appellants that the brief
was not filed because the appendix items were not bookmarked. See TEX. R. APP.
P. 9. The Court instructed appellants to file a corrected brief within three days.
See id. 9.4(k). Accordingly, we GRANT appellants’ motion to the extent that we
extend the deadline to July 20, 2022 to file a corrected brief.
                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE